DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 1-10.

Allowable Subject Matter
Claims 11-30 are allowed.

The following is the reason for allowance of claim 11, pertinent arts do not alone or in combination disclose: a first semiconductor layer having silicon germanium and disposed on the semiconductor fin, a second semiconductor layer having silicon germanium above the first semiconductor layer and extending laterally wider than the semiconductor fin, a third semiconductor layer having silicon germanium over the second semiconductor layer, and
a fourth semiconductor layer having silicon germanium and disposed at a corner portion of the source/drain feature where the source/drain feature has a largest lateral dimension, wherein each of the first, the second, the third, and the fourth semiconductor layers includes a p-type dopant, and the fourth semiconductor layer has a higher dopant concentration of the p-type dopant than the first, the second, and the third semiconductor layers.



The following is the reason for allowance of claim 24, pertinent arts do not alone or in combination disclose: wherein the source/drain feature includes a first semiconductor layer, a second semiconductor layer above the first semiconductor layer, a third semiconductor layer over the second semiconductor layer, and a fourth semiconductor layer disposed at corners of the source/drain feature, wherein each of the first, the second, the third, and the fourth semiconductor layers includes silicon germanium doped with a p-type dopant, the fourth semiconductor layer has a higher doping concentration of the p-type dopant than the first, the second, and the third semiconductor layers, and a dopant concentration of the p-type dopant in the second semiconductor layer gradually increases and then gradually decreases as a thickness of the second semiconductor layer increases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al (US Pub No. 20190165099), Tsai et al (US Pub No. 20190097051), Liu et al (US Patent No. 10347762), Lo et al (US Pub No. 20190393308), Huang et al (US Patent No. 10522359).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895